 



EXHIBIT 10(kk)
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (“Agreement and Release”) is
made by and between Paul A. Sowyrda (“Sowyrda”) and DUSA Pharmaceuticals, Inc.
(“DUSA”) as of August 31, 2006.
     WHEREAS, Sowyrda commenced employment with DUSA on March 30, 2000 and, on
July 31, 2000, assumed the responsibilities of Vice President of DUSA subject to
the terms of an Employment Agreement, a true copy of which is attached hereto as
“Exhibit A”; and
     WHEREAS, Sowyrda voluntarily tendered his resignation from his employment
with DUSA in order to pursue a new opportunity and asked to be completely
separated from DUSA effective August 31, 2006; and
     WHEREAS, DUSA and Sowyrda wish to confirm the exclusive terms of Sowyrda’s
separation from his employment with DUSA, and to settle, release and discharge
with prejudice, any and all claims or issues arising out of Sowyrda’s employment
with DUSA and his separation from that employment.
     NOW THEREFORE, in consideration of the mutual commitments set forth in this
Agreement and Release, DUSA and Sowyrda agree as follows:
1. Separation from Employment.
     1.1 Sowyrda’s employment with DUSA is irrevocably ended, by his voluntary
resignation, as of the close of business on August 31, 2006 (hereinafter the
“Separation Date”).
     1.2 Except as otherwise specifically provided in this Agreement and
Release, any duties or obligations owed by DUSA and/or all “Released Parties”
(as defined below) to Sowyrda pursuant to Sowyrda’s employment with DUSA, his
separation from that employment, any verbal or written agreement (including but
not limited to the Employment Agreement), or by virtue of his participation in
any benefit plan sponsored or maintained by DUSA or any Released Party shall
hereby be completely extinguished as of the Separation Date. Likewise, all of
Sowyrda’s duties and obligations to DUSA will be extinguished as of the
Separation Date, with the exception of those obligations otherwise stated herein
including but not limited to the confidentiality and non-competition
restrictions stated in Employment Agreement, which remain in full force and
effect pursuant to their terms.

1



--------------------------------------------------------------------------------



 



2. Payments and Other Benefits to Be Provided by DUSA.
     2.1 In exchange for and in consideration of Sowyrda’s promises and
covenants as set forth in this Agreement and Release, and contingent upon DUSA’s
receipt of an unrevoked original thereof, fully-executed by Sowyrda, DUSA agrees
to provide Sowyrda with the following payments and other consideration on behalf
of all Released Parties:
          2.1(a) DUSA hereby agrees to make a gross payment to Sowyrda in the
total amount of Two Hundred Six Thousand and 00/100 Dollars ($206,000.00), less
all applicable federal, state and local employment taxes, income tax and other
required withholdings (the “Severance Payment”), representing the equivalent of
one (1) year of Sowyrda’s base salary at DUSA as of his Separation Date. The
Severance Payment will be paid to Sowyrda in a lump sum tendered within sixty
(60) days of the Effective Date (defined below) of this Agreement and Release.
          2.1(b) DUSA will also make a payment to Sowyrda in the amount of
Eighteen thousand five hundred and ninety nine and 71 /100 Dollars ($18,599.71)
, less all applicable federal, state and local employment taxes, income taxes
and other required withholdings, representing payment for 187.80 hours of
accrued, unused vacation time at the annual salary rate of Two Hundred Six
Thousand and 00/100 Dollars ($206,000.00) (the “Vacation Payment”). This payment
shall be made as of the payroll period following Sowyrda’s Separation Date.
          2.1(c) As of the close of business on the business day prior to his
Separation Date, Sowyrda will submit all outstanding expense reports related to
business conducted on behalf of DUSA together with all appropriate receipts.
DUSA will pay to Sowyrda for all appropriate expenses due. This payment shall be
made as of the payroll period following Sowyrda’s Separation Date.
     2.2 Sowyrda acknowledges and agrees that the Severance Payment and the
Vacation Payment, individually and together, constitute good and adequate
consideration to support the promises contained herein and are substantially
greater than any payments, benefits or other consideration to which he may
presently be entitled, including: (1) pursuant to any express or implied
agreement, contract or understanding with DUSA, including the Employment
Agreement; or (2) under any prior or current DUSA policies, practices or
employee benefit plans, including but not limited to compensation, vacation, car
allowance, bonus, severance, or other fringe benefit plans.
     2.3 Sowyrda understands and agrees that, in the event he should breach any
term of this Agreement and Release, including but not limited to the continuing
confidentiality and non-competition terms of his Employment Agreement, DUSA, in
addition to all other legal and equitable remedies, shall be entitled to obtain
the return of any and all installments of the Severance Payment made to him
hereunder.

2



--------------------------------------------------------------------------------



 



3. Release and Covenant Not to Sue.
     3.1 Upon execution of this Agreement and Release and its Effective Date,
and in consideration of the payments and other benefits described herein,
Sowyrda, on behalf of himself, his spouse, his heirs, executors, administrators,
assigns, agents and representatives, hereby unconditionally releases and
completely and forever discharges DUSA, as well as the present and former
officers, directors, employees, attorneys, and agents of each of these entities,
individually and in their official capacities, and any of their employee 401(k)
or other employee benefit plans as well as the administrators, fiduciaries,
parties-in-interest, employees, agents, attorneys and trustees of any such plans
(collectively referenced throughout this Agreement and Release as the “Released
Parties”), from any and all of the following claims, prayers for relief or
alleged damages, of whatever nature, known or unknown, existing on or before the
date he executed this Agreement and Release, including but not limited to:
(1) any and all claims, issues, prayers for relief and any other causes of
action arising during, from or by virtue of Sowyrda’s employment with and/or
separation from employment with any Released Party, whether real or perceived,
including, but not limited to, all claims for common law tort, negligence,
defamation, intentional or negligent infliction of emotional distress, wrongful,
retaliatory or abusive discharge, invasion of privacy, estoppel, fraud, breach
of any public policy, express or implied contract or covenant of good faith and
fair dealing as well as employee benefit claims, or claims relating to any wages
or bonus entitlements, or payments of any nature including debts, accounts,
attorneys’ fees, costs, disbursements or reimbursements; and (b) any claims
arising under any federal, state or local laws, statutes, regulations,
ordinances or rules prohibiting unlawful employment discrimination, harassment,
retaliation or otherwise relating to Sowyrda’s employment with any Released
Party or his separation from that employment, including but not limited to the
Equal Pay Act of 1963, 29 U.S.C. § 206(d) (“EPA”); Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”); the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”); the Vietnam Era Veterans Readjustment Assistance Act of 1974, 38
U.S.C. § 2012, et seq. (“VEVRAA”); the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq. (“ADA”); the Occupational Safety and Health Act, 29 U.S.
§ 651, et seq. (“OSHA”); the Older Workers Benefit Protection Act, 29 U.S.C. §
626(f), et seq. (“OWBPA”); the Consolidated Omnibus Budget Reconciliation Act,
29 U.S.C. § 1161, et seq. (“COBRA”); the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2101, et seq. (“WARN”); the Federal Family and
Medical Leave Act, 29 U.S.C. § 2601, et seq. (“FMLA”); the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”); the
Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.; the Fair Labor Standards
Act, 29 U.S.C. § 215(a)(3), et seq. (“FLSA”); the Civil Rights Act of 1991, 42
U.S.C. §§ 1981, 1983, 1985, 1986 and 1988; the Consolidated Omnibus Budget
Reconciliation Act, 29 U.S.C. § 1161, et seq. (“COBRA”); the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. § 2101, et seq. (“WARN”); the Federal
Family and Medical Leave Act, 29 U.S.C. § 2601, et seq. (“FMLA”); the Federal
Food Drug & Cosmetics Act, 21 U.S.C. § 321 et seq., the Massachusetts Fair
Employment Practices Act, Mass Gen. Laws Ann. ch. 151B, § 1, et seq. (“FEPA”);
the Massachusetts Whistleblower Statute, Mass Gen. Laws Ann. ch. 149, § 185, et
seq.; the Massachusetts Privacy Act, Mass. Gen. Laws ch. 214, § 1B, et seq.; the
Massachusetts Wage and Hour Laws, Mass. Gen. Laws ch. 151, § 1, et seq.; the
Massachusetts Civil Rights Act,

3



--------------------------------------------------------------------------------



 



Mass. Gen. Laws ch. 12, § 11H, et seq.; the Massachusetts Right-to-Know Law,
Mass. Gen. Laws Ann. ch. 111F, et seq.; the New Jersey Law Against
Discrimination, N.J.S.A. 10:5-1, et seq. (“NJLAD”); the New Jersey
Discrimination in Wages Law, N.J.S.A. 10:5-1, et seq.; the New Jersey Temporary
Disability Law, N.J.S.A. 43:21-25, et seq.; the New Jersey Wage Payment Law,
N.J.S.A. 34:11-4.1, et seq.; the New Jersey State Wage and Hour Law, N.J.S.A.
34:11-56a, et seq.; the New Jersey Conscientious Employee Protection Act,
N.J.S.A. 34:19-1, et seq. (“CEPA”); the New Jersey Family Leave Act, N.J.S.A.
34:11B-1, et seq. (“NJFLA”); the New Jersey Civil Rights Act, N.J.S.A. 10:6-1,
et seq. (“NJCRA”); and the United States, Massachusetts, and New Jersey
Constitutions. Sowyrda understands that the laws set forth above give him
important remedies that relate to, inter alia, claims that he has or may have
arising out of or in connection with his employment by any Released Party or the
termination of that employment, and he freely and voluntarily gives up those
remedies and claims after being encouraged to and having had the opportunity to
consult with legal counsel.
     3.2 Upon execution of this Agreement and Release and its Effective Date,
Sowyrda, for full consideration as recited above and below, and on behalf of
himself, his spouse, his heirs, executors, administrators, assigns, agents and
representatives, hereby agrees not to file a lawsuit or claim against any
Released Party in any court of the United States, any state or local
governmental unit thereof, or with any arbitration panel concerning any claim,
demand, issue or cause of action covered by this Agreement and Release.
Notwithstanding any other language in this Agreement and Release, the parties
understand that this Agreement does not prohibit Sowyrda from filing any claim
or action seeking to enforce the terms of this Agreement and Release. The
parties further understand that this Agreement and Release shall not be
construed as prohibiting Sowyrda from filing an administrative charge of alleged
employment discrimination or participating or cooperating with any
administrative agency in the investigation of an administrative charge of
alleged employment discrimination under Title VII, the ADEA, the ADA, the EPA,
or FEPA. Sowyrda, however, waives his right to any individual monetary,
injunctive relief, or other recovery should any federal, state or local
administrative agency pursue any claims on his behalf arising out of or relating
to his employment with and/or separation from employment with DUSA or any of the
Releases in this Separation Agreement. This means that by signing this Agreement
and Release, Sowyrda will have waived any right he had to bring a lawsuit or
obtain an individual recovery if an administrative agency pursues a claim
against DUSA based on any actions taken by any of them up to the date of his
execution of this Agreement and Release, and that Sowyrda will have released and
discharged DUSA of any and all claims of any nature arising up to the date he
has executed this Agreement and Release.
4. Non-Use of DUSA’s Confidential Information.
     4.1 Sowyrda acknowledges and agrees that all confidential information and
other proprietary business information of DUSA, whether in tangible form or
otherwise, including all documents and records, whether printed, typed,
handwritten, videotaped, transmitted, or transcribed on data files or on any
other type of media, and whether or not labeled or identified as confidential
and proprietary, made or compiled by Sowyrda, or made available to Sowyrda
during the period of his employment with DUSA (the “Confidential Information”),
is the sole

4



--------------------------------------------------------------------------------



 



property of DUSA. The Confidential Information includes, but is not be limited
to, any and all customer lists, clients lists, investor lists, computer-stored
data, disks, plans, reports, financial projections, business plans, engineering
studies, contracts, agreements, letters, files, or other information that
relates to the business, management or administration of DUSA or any of the
Released Parties as well as all proprietary information and trade secrets,
designs, techniques, inventions and discoveries, concepts, technical,
non-technical and business data, business development plans and strategies,
product research and development, formulae, processes and regulatory data,
litigation strategies or information, pricing information, invoices, sales
history, customer contacts, correspondence and preferences, orders, contracts,
computer records, mailing, telephone and customer lists or manufacturing and
vendor lists. Confidential Information also includes tangible and intangible
property of DUSA, its predecessors, licensors and customers, including
intellectual property which become known by or disclosed to Sowyrda during his
employment with DUSA or any predecessor company, and all methods of operations,
know-how, systems and information related to research, development,
manufacturing, purchasing, accounting, marketing, merchandising and selling,
business plans or forecasts, and other related data, whether or not patentable
or copyrightable.
     4.2 As further material consideration in exchange for the benefits he is to
receive hereunder, Sowyrda represents and agrees that he has not, and will not,
directly or indirectly, at any time, use for his own benefit or the benefit of
any third party, or disclose to any third party the Confidential Information of
DUSA.
     4.3 Sowyrda agrees that should he hereinafter be subject to any request,
court or administrative order or compulsory process seeking the disclosure of
any of the information described in Paragraph 4.1, he shall immediately notify
DUSA of such request, order or process and consent to its intervention in the
matter.
     4.4 Sowyrda agrees that upon his breach of this Paragraph 4 and/or any of
its subparagraphs, any other provision of this Agreement and Release, and/or the
confidentiality or non-competition provisions of his Employment Agreement, DUSA
or any other Released Party expressly authorized by DUSA may commence an action
for damages, as well as for equitable relief to prevent future breaches or to
ameliorate the impact of any prior breach.
5. Return of Confidential Information and Other DUSA Property.
     5.1 Sowyrda warrants and represents that, as of the close of business on
his Separation Date, he will deliver all originals and copies of DUSA’s
Confidential Information previously in his possession, regardless of format, to
Marianne Mullin (“Ms. Mullin”) or Ms. Mullin’s express designee. Sowyrda further
expressly represents and warrants that he has not made, retained or transferred
to himself or any third party any typed, handwritten, photostatic, software,
floppy disc or other computerized or digitized copies of such documents,
information or materials.

5



--------------------------------------------------------------------------------



 



     5.2 Sowyrda warrants and represents that, as of the close of business on
his Separation Date, he will return to DUSA any and all other property owned or
leased by DUSA including but not limited to the laptop computer, computer
docking station and router, computer desktop monitor, printer, personal digital
assistant (Blackberry), company credit cards (AMEX), office keys and other
equipment.
6. No Admission of Liability.
     6.1 Sowyrda acknowledges and agrees that DUSA’s entry into this Agreement
and Release is not to be construed as, and is not admission that, DUSA or any
Released Party violated any duties or obligations owed to Sowyrda, or treated
Sowyrda improperly, unlawfully or unfairly in any manner whatsoever, or are
liable to him in any way. Neither shall this Agreement and Release be construed
to be, or be admissible in any proceedings as, evidence of any such admission by
DUSA as to any alleged violation of any federal, state or local law, common law,
agreement, rule, regulation or order.
7. Non-Disparagement.
     7.1 Sowyrda agrees that he shall not, now or ever in the future, publicly
or privately, make, in any way, any disparaging, derogatory, unkind,
unflattering or otherwise inflammatory remarks about DUSA or any other Released
Party, the conduct, operations, financial condition or business practices,
policies or procedures of DUSA or any other Released Party, or the management
personnel of DUSA or any other Released Party to any third party, and that he
will not in any way make or solicit any comments, statements or the like to the
media or to others that may be considered derogatory or detrimental to the good
name or business reputation of DUSA or any of the Released Parties.
8. Other Provisions.
     8.1 The parties acknowledge and agree that this Agreement and Release
contains the full, final and complete agreement, understandings and
representations of the parties with respect to the topics contained herein,
including but not limited to Sowyrda’s employment and the terms of his
separation from employment with any Released Party, and it supersedes and
extinguishes all prior or contemporaneous written or oral contracts,
negotiations, agreements, representations, inducements or policies between
Sowyrda and DUSA or any other Released Party, except the confidentiality and
non-competition provisions of the Employment Agreement which remain in full
force and effect. The parties further acknowledge and agree that this Agreement
and Release supersedes and extinguishes all other prior or contemporaneous
written or oral negotiations, contracts, agreements, representations,
inducements or policies between Sowyrda and DUSA or any other Released Party.
     8.2 The parties agree that this Agreement and Release is to be governed by,
construed and enforced, in all respects, in accordance with the laws of the
Commonwealth of

6



--------------------------------------------------------------------------------



 



Massachusetts, exclusive of any choice of law rules. Any dispute concerning this
Agreement and Release shall be brought in, and the parties hereby consent to the
personal jurisdiction of the courts of the Commonwealth of Massachusetts (to the
extent that subject matter jurisdiction exists only).
     8.3 This Agreement and Release may be modified, altered or terminated only
by an express written agreement between DUSA and Sowyrda, which agreement must
be signed by both parties or their duly authorized agents, and expressly
reference and attach a copy of this Agreement and Release to be effective.
     8.4 Any party’s waiver of a breach of any provision hereof shall not
operate or be construed as a waiver of any subsequent breach by any party.
     8.5 The article headings contained herein are for convenience only and
shall not in any way affect the interpretation, construction or enforceability
of any provision of this Agreement and Release.
     8.6 If any provision of this Agreement is determined to be invalid or
unenforceable, either in whole or in part, in any jurisdiction or forum, the
parties hereby waive such provision to the extent that it is found to be invalid
and unenforceable. Such provision shall, to the extent allowable by law, be
modified, so that it becomes enforceable. Any such modification shall not affect
the validity or enforceability of any other provision of this Agreement, all of
which shall remain in full force and effect.
     8.7 This Agreement and Release may be executed in more than one
counterpart, and each counterpart shall be considered an original, but all of
which together shall constitute one and the same.
     8.8 This Agreement and Release shall not be assignable by Sowyrda but it
shall be binding upon his heirs, estate, executors, administrators and legal
representatives. This Agreement and Release shall be freely assignable by DUSA
without restriction and without the need for any additional consent from Sowyrda
and shall be deemed automatically assigned by DUSA upon the company’s purchase
by, or merger or consolidation with, any other entity.
     8.9 Sowyrda further warrants that he has had the opportunity to review and
consider this Agreement and Release for twenty-one (21) days, and that any
material or immaterial changes to this Agreement and Release will not restart
the running of the twenty-one (21) day period. Sowyrda also acknowledges and
agrees that, by this writing, he has been advised to seek the guidance and
advice of legal counsel in considering the terms and effect of this Agreement
and Release, and that he has had been provided with the opportunity to do so
prior to executing this Agreement and Release. Sowyrda also acknowledges by
signing this Agreement and Release that he has carefully read this Agreement and
Release, that he understands completely its contents, that he has had an
opportunity to have an attorney explain

7



--------------------------------------------------------------------------------



 



those contents to him, and that he has executed this Agreement and Release of
his own free will, act and deed.
     8.10 To the extent Sowyrda signs the Agreement and Release prior to the
expiration of the twenty-one (21) day period and delivers an executed original
to DUSA, he additionally acknowledges and warrants that he has voluntarily and
knowingly waived the twenty-one (21) day review period and that the decision to
accept such a shortened period of time is not induced by DUSA or any Released
Party through fraud, misrepresentation, a threat to withdraw or alter the offer
prior to the expiration of the twenty-one (21) day time period, or by providing
different terms to workers who sign releases prior to the expiration of such
time period.
     8.11 Sowyrda understands and expressly agrees that, following his execution
of this Agreement and Release and delivery of same to DUSA, he shall have a
period of seven (7) days during which time he may revoke the Agreement and
Release by delivering written notification to DUSA, no later than the close of
business on the seventh (7th) calendar day after he signs this Agreement and
Release, and that this Agreement and Release shall not be effective or
enforceable prior to the expiration of that period. This Agreement and Release
shall be forever binding and enforceable once the seven (7) day period has
expired. For purposes of this Agreement and Release, the term “Effective Date”
referenced throughout this Agreement and Release shall mean the eighth (8th)
calendar day after Sowyrda executes this Agreement and Release and DUSA receives
an effective, unrevoked original copy. If Sowyrda revokes this Agreement and
Release, the Agreement and Release will not be effective and enforceable and he
will not receive the benefits described in this Agreement and Release.
     8.12 All notices, requests, demands and other communications hereunder to
DUSA must be in writing and shall be deemed to have been given if delivered by
hand or sent via regular and certified mail, return receipt requested, addressed
as follows:
If to DUSA:
Marianne Mullin
DUSA Pharmaceuticals, Inc.
25 Upton Drive
Wilmington, Massachusetts 01887
If to Sowyrda:
Paul A. Sowyrda
2 Tubwreck Drive
Medfield, Massachusetts 02052

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be forever legally bound hereby and for
full consideration, the parties have executed this Agreement and Release, being
nine (9) pages in length, on the date(s) set forth below.

             
 
    DUSA Pharmaceuticals, Inc.    
 
           
/s/ Paul A. Sowyrda
 
Paul A. Sowyrda
    By:  /s/ William F. O’Dell
 
   
Date 8/29/06
    Date 8/29/06    
 
           
Witness:
           
 
           
Marianne Mullin
 
           
Marianne Mullin
Date 8/29/06
           

9